Title: To James Madison from James M. Hite, 10 September 1825
From: Hite, James M.
To: Madison, James


        
          Dear uncle,
          Guilford Sept. 10th. 1825
        
        The period is fast approaching when it will be necessary to assort our sheep and select the breeders for the ensuing year; I therefore feel anxious to learn your determination of the question, who shall provide the ways & means of effecting the exchange of rams which we mutually desire? I should be very glad indeed, if you would send me yours & receive mine here, about the middle of next month, which is the time we usually turn the rams & ewes together. If however, you are not willing to send one of your servants over with the merino ram you have been so good as to promise to exchange with me, you may depend upon me to furnish the requisite conveyance, immediately after we have sown our wheat.
        I am, so far, very much pleased with the business of raising sheep and wool, and have had greater luck with them than there was reason to expect. The foxes are so bold, with us, particularly in the winter & spring, that we are obliged to fold the breeders at night, near the house until their lambs get to be too large for the foxes to catch. For this reason we cannot conveniently keep more than one third of the flock, as breeders.
        My sister Baldwin & her daughters talk of visiting Montpellier some time in next month, and if I can, I should be very glad to accompany them, but I fear we shall be compelled to postpone our visit until the spring (april). My fathers health is not so good as it was a few months ago—he has lately encreased his doses of laudanum, and complains mostly of debility. The rest of your friends here are well. Matilda joins me in affectionate regards to yourself, Grandmother, and Aunt Madison. With the highest respect, I remain, your affecte. Nephew,
        
          James M Hite
        
       